Freeman, J.,
delivered the opinion of the court.
This is a case of bastardy from Marshall county. An appeal was taken to the circuit court from the judgment of the county court, there being a criminal court for that county at the time, having jurisdiction over all criminal matters.
In the circuit court a motion was made to dismiss the appeal, which was done because . appealed to the wrong court. The only question is, whether the court erred in so doing. We have held in a similar case that the appeal was to the criminal, and not the circuit court. The judgment of dismissal was correct, and simply leaves the case in the county court as before the attempted appeal.
We cannot look to the proceedings in that court *17to see whether they are regular or not, not being before us.
Affirm the judgment.